Citation Nr: 1142057	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-39 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chin laceration.

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for heat stroke.

5.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty for training from July 3 to December 2, 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for type II diabetes mellitus, vertigo, heat stroke, and a bilateral eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1985 Board decision denied the Veteran's claim for service connection for a chin laceration, finding that the evidence of record did not show that the claimed disability was incurred during active military service.  The Veteran was notified in writing of the Board's decision and it is final.

2.  The evidence added to the record since the July 1985 Board decision that denied service connection for a chin laceration is cumulative and does not raise a reasonable possibility of substantiating the claim. 





CONCLUSIONS OF LAW

1.  The July 1985 Board decision that denied service connection for a chin laceration is final.  38 U.S.C.A. § 7104 (West 2002). 

2.  The evidence presented since the July 1985 Board decision that denied the claim for service connection for a chin laceration is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

In February and March 2006 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The notice requirements for new and material evidence claims set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met in the February 2006 letter.  In that letter, VA specifically asked the Veteran for any pertinent evidence or authorization to obtain such evidence relevant to his claim for service connection for residuals of a chin injury.  However, in a signed statement dated February 22, 2006, the Veteran said that, in reference to the RO's February 17, 2006 letter regarding his compensation claim, he had "no further evidence to submit" and that his "military medical records will show" the condition started while on active duty. 

In a March 2006 letter, the Veteran was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records are unavailable.  In May 1984, the National Personnel Records Center (NPRC) advised the RO that the Veteran's records were presumed destroyed in a fire.  In July and November 2008, the NPRC again advised the RO that there were no medical records regarding the Veteran's treatment for a chin laceration.  The Board recognizes that there is a heightened obligation to assist the Veteran in the development of his claims, a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases.  Russo v. Brown, 9 Vet. App. 46 (1996). 

The Board acknowledges that, in a January 2006 VA Social Security Administration (SSA) inquiry, it was noted that the Veteran had disability that began in June 1982, thereby suggesting that he received SSA disability benefits since approximately that time.  The Veteran, however, is now 74 years old.  Hence, under 42 U.S.C. § 402, his SSA disability award was automatically converted to "old age" benefits when he turned 65.  In light of that fact, and the fact that the Social Security's Document Retention Schedule requires the destruction of any disability records when a beneficiary turns 72, it would be futile to request any records from that agency.  Therefore, the Board has determined that a remand for the purpose of obtaining SSA records is not warranted. 

The Board is satisfied that the duties to notify and assist have been met. 

II. Factual Background and Legal Analysis 

A July 1985 Board decision denied the Veteran's claim for entitlement to service connection for a chin laceration on the basis that there was no evidence that the claimed disability was incurred during active service.  The Veteran was advised in writing of the RO's determination and his appellate rights and did not appeal.  The decision is final.  38 U.S.C.A. § 7104.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in February 2006.  The evidence added to the record since the July 1985 Board decision includes the Veteran's written statements in support of his claim and responses from the NPRC received in 2008.  In October 2005, in conjunction with an unrelated pension claim, the Veteran submitted a list of private medical providers, none of whom were identified as having treated him for residuals of a chin injury or a chin laceration.

In July and November 2008, the NPRC advised the RO that there were no medical records on file regarding the Veteran's treatment for a chin laceration.

Thus, such evidence is new in the sense that it has not previously been before the VA.  However, it is essentially cumulative in nature in that it continues to fail to show that the Veteran has any chin injury/laceration residuals and that he incurred a chin laceration in service.  It does not include evidence suggesting that there are current chin injury residuals that had their onset or are otherwise related to service (the basis for the previous denial), nor does it otherwise raise a reasonable possibility of substantiating the claim.  Indeed, the record remains negative for any competent evidence of chronic post service chin injury residuals related to the Veteran's active military service.  In its February 17, 2006 letter, VA specifically asked the Veteran for any pertinent evidence or authorization to obtain such evidence, and the Veteran responded in writing that he had no additional evidence to submit.

Consequently, the Board finds that the evidence received since the July 1985 Board decision that denied service connection for a chin laceration is cumulative of the evidence previously considered by the RO and does not raise a reasonable possibility of substantiating the claim to warrant reconsideration of the merits of the claim on appeal.  As the evidence received since the July 1985 Board decision that denied the claim for service connection for a chin laceration is not new and material, it follows that the claim for service connection for a chin laceration may not be reopened. 


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for a chin laceration is not reopened. 


REMAND

The Veteran also seeks service connection for heat stroke, type II diabetes mellitus, vertigo, and a bilateral eye disorder.  In his February 2006 claims, the Veteran did not identify any relevant medical evidence pertinent to his claims.  He said that he had no further evidence to submit as his military records will show that the conditions started while on active duty.

However, in October 2005, the Veteran submitted a list of private medical providers in conjunction with his claim for non-service-connected pension benefits.  The Veteran said he was first noted to have diabetes in September 1982 by Dr. C. who was deceased.  He reported that he was treated for glaucoma in both eyes by Dr. Don W. Barham since 1987; for dizziness by Dr. David H. Arnold since March 2004; at the Pappas Ear Clinic since June 2004; and for ear surgery at The HealthSouth Outpatient Care Center since June 2004.  In the interest of due process, the Board is of the opinion that efforts must be made to obtain any relevant medical records regarding the Veteran's claims on appeal.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorization from the Veteran, request complete medical records regarding the Veteran's treatment from Dr. Don W. Barham, 1750 W. Main Street., Dothan, AL 36302; Dr. David H. Arnold, 3 West Lake, Professional Park, Geneva, AL 36340; Pappas Ear Clinic, Otology and Otoneurology, Ear Disorders of Adults, 2937 Seventh Avenue South, Birmingham, AL 35233; and The HealthSouth Outpatient Care Center, 2720 University Boulevard, Birmingham, AL 35233.

2. Readjudicate the Veteran's claims of entitlement to service connection for heat stroke, type II diabetes mellitus, vertigo, and a bilateral eye disorder.  If the claims remains denied, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


